DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
All current claims 1-10 are in condition for allowance.
The following is an examiner’s statement of reasons for allowance: 
With regard to amended independent claim 1 the prior arts of record teach:
Gavriliuc et al. (US-2016/0371885-A1), teaches a  non-transitory computer-readable medium including an information processing program product (Fig. 8 and ¶0045-0046) for causing a server apparatus to perform functions to cause a display of at least one terminal device to display image data, the image data being obtained by superimposing drawing information onto photographed image data (Figs. 2A-B; ¶0022; ¶0028; ¶0041), the functions comprising: a terminal positional information obtaining function configured to obtain positional information of a first terminal device (Fig. 7 and ¶0035); a photographed image data obtaining function configured to obtain photographed image data on an image photographed by using the first terminal device (¶0018-0019); a target object specifying function configured to specify, to the first terminal device, a target object included in the photographed image data (¶0020-0021); a drawing information obtaining function configured to obtain drawing information, the drawing information indicating content of a first drawing process against the target object, the first drawing process having been carried out by a first user of the first terminal device (¶0019; ¶0019); and a superimposed information outputting function configured to output superimposed information to the first terminal device or a second terminal device (¶0023), the superimposed information being used to cause the first terminal device or the second terminal 
Lee et al. (US-2017/0069122-A1), teaches the target object included in the photographed image data being specified by the server apparatus (Fig. 5 and ¶0031, ¶0069, ¶0090); the server apparatus is further configured to specify, to the second terminal device, the arranged object in the photographed image data (¶0031; ¶0069; Fig. 5 and ¶0090).
Kasahara et al. (US-2016/0054793-A1), teaches output superimposed information to the first terminal device or a second terminal device before the first user of the first terminal device or a second user of the second terminal device photographs the target object to which the content of the drawing process is attached (Figs. 21-23; ¶0203-0204, ¶0097, ¶0102, ¶0189, ¶0192); determine a color to be used by the second user of the second terminal device or suitable for usage by the second user in a second drawing process against the arranged object, the color being used by the second user (Fig. 28 and ¶0213; Fig.1 and ¶0079-0089), and display the determined color in the photographed image data (Fig. 28 and ¶0212-0213); determines a first color to be used by the first user of the first terminal device in the drawing process (Fig. 28 and ¶0213).
Khalid (US-2019/0206129-A1), teaches the wall surface includes an area of an outdoor alley or an area in a gymnasium (Fig. 4 and ¶0045).




Yoon et al. (US-2018/0275749-A1), teaches the user should select a size or color for a purchase (¶0281). The input menu screen for the purchase may contain color and size items of the shoes (Fig. 14 and ¶0283-0284). Yoon further teaches the object included in the photographed image data received from an external server (¶0477).
Kurabayashi (US-2019/0147658-A1), teaches determine color information of the three-dimensional shape elements on the basis of color information of the one or more of the pixels associated with the three-dimensional shape elements (¶0014).
Powderly et al. (US-2018/0350150-A1), teaches the respective inputs made while paired to the first and second HMD devices can be used to mark up the text (e.g., with different colors, fonts, formatting, etc.) (¶0125).
Tomita (US-2015/0124106-A1), teaches the object included in the photographed image data being specified by the server apparatus (¶0033, ¶0065).
Mullins et al. (US-2016/0189397-A1), teaches determine a second color and the second color being different than the first color (¶0058).

When considering Claim 1 as a whole, however, the combination of prior art does not teach the limitation of “a superimposed information outputting function configured to output superimposed information to the first terminal device or a second terminal device before the first user of the first terminal device or a second user of the second terminal device photographs the target object to which the content of the first drawing process is attached, the superimposed information being used to cause the first terminal device or the second terminal device to superimpose the drawing information onto the target object included in the photographed image data and display a superimposed target object,” “the server apparatus is further configured to determine the first color to be used by the first user in the first drawing process, the server apparatus is further configured to specify, to the second terminal device, the arranged determine a second color to be used by the second user of the second terminal device or suitable for usage by the second user in a second drawing process against the arranged object, the second color being used by the second user, the server apparatus is further configured to display the first color and the second color in the photographed image data, and the server apparatus is further configured to determine one of the first user and the second user to be a winner of a video game based on the first color used by the first user in the first drawing process and the second color used by the second user in the second drawing process.” as recited by amended independent claim 1 (emphasis added) as described in the specification at figures 4-5 and at least at paragraphs 0007, 0009, 0023, 0030, 0036.
Therefore, in the context of claim 1 as a whole, the prior arts do not teach the claimed subject matter. Thus, the subject matter of claim 1 is allowable.
When considering the amended claims 8-9 respectively as a whole, the independent claims are allowable on substantially same rationale. The remaining dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330. The examiner can normally be reached 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/Primary Examiner, Art Unit 2619